Citation Nr: 0834872	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-00 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1972 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to the benefit 
currently sought on appeal.


FINDINGS OF FACT

1.  Service treatment records contain no diagnosis or 
findings of hepatitis.

2.  A positive laboratory result for antibodies to hepatitis 
C was identified in January 2004, approximately 30 years 
after discharge from military service.

3.  The post-service medical record contains no diagnosis of 
or treatment for chronic or acute clinical hepatitis.  

4.  This veteran's risk factors for hepatitis C include in-
service drug use, high risk sexual activities during and 
after service, alleged exposure to blood borne pathogens 
during service from a tattoo, ear piercing, shared shaving 
razor, dental surgery, and air injected inoculation. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2004 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection for hepatitis C; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide. 

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in March 2006.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in the June 2008 Supplemental Statement of the Case 
(SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  

The Board notes that in June 2007, the RO requested the 
veteran's complete personnel file in an effort to determine 
the reason for the veteran's general discharge, specifically 
as to whether it was related to the instances of urinalysis 
that were positive for drug use during service.  However, the 
response indicated that the records were involved in a fire 
at the National Personnel Records Center (NPRC) and could not 
be reconstructed.  See PIES response, July 2007.  At any 
rate, the veteran's service treatment records are associated 
with the claims file and provide the medical information 
necessary to decide the claim.  Thus, in this instance, 
additional developmental action by the RO is not warranted, 
as such activity would not be fruitful in obtaining 
additional pertinent medical information or documenting 
information that cannot generally be obtained from existing 
medical evidence of record.  In all, the duty to assist has 
been met. 

Service Connection

The veteran seeks service connection for hepatitis C, which 
he contends was contracted during military service.  In order 
to establish direct service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran filed a claim for service connection for 
hepatitis C in March 2004 based upon a laboratory report and 
diagnostic opinion by a private physician.  Although the two 
sentence statement reflects that the veteran had been 
diagnosed with hepatitis C, the associated laboratory report 
notes only that the test results were within normal range and 
that a genotype could not be obtained for reasons to include 
an insufficient viral load.  Physician's statement, March 
2004; Laboratory report dated February 3, 2004.  All 
subsequent medical evidence of record appears to rely on the 
initial diagnosis by this physician.  

At the time, the veteran declined treatment for hepatitis 
after being told of the laboratory result.  See Treatment 
note, January 2004.  In a June 2004 VA examination, the 
veteran then specifically denied experiencing symptoms of 
hepatitis and was noted to never have undergone any medical 
or diet-related treatment for the condition.  The examiner 
opined that a definitive statement regarding the veteran's 
condition could not be made without resorting to mere 
speculation due to the unreliability of the given history.  
VA examination, June 2004.  

A subsequent VA medical exam was conducted in February 2008. 
Documented diagnostic and clinical test results for hepatitis 
C at the time of the February 2008 exam included negative 
testing for "RNA Qual" in July 2004 and July 2005, 
indeterminant recombinant immunoblot assay (RIBA) testing, 
and a positive antibody test.  VA examination, February 2008.  

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is particularly important to note that laboratory 
findings alone are not considered a disability qualifying for 
benefits under 38 U.S.C.A. § 1110.  A disability under this 
provision is an "impairment in earnings capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations."  38 C.F.R § 4.1 (2007), see also 
Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002) 
(citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1).  

In this case, the evidence does not confirm any such 
impairment or disability for which service connection can be 
granted.  In fact, the most recent VA examiner specifically 
states that the veteran has "...never had clinical hepatitis, 
jaundice, or has any symptoms or findings o[f] disability at 
this time."  VA examination, February 2008.  Therefore, in 
the absence of a disability, service connection is not 
warranted.

Assuming, arguendo, that the veteran does have a current 
diagnosis of clinical hepatitis, there must be evidence that 
the disease was incurred during military service.  Instead, 
the Board finds no credible medical evidence that 
affirmatively attributes this diagnosis to the veteran's 
military service. 

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

The March 2004 private medical opinion finds that the 
infection was as likely as not contracted during military 
service, but provides no clinical detail or medical basis for 
that opinion.  A later statement by the same physician adds 
that the veteran "could" have contracted hepatitis C 
through receiving tattoos in service or sharing razors in 
service as these are established routes of possible 
infection, but provides no further detail.  Private 
physician's statement, September 2004.  As such, the Board 
finds that both of the private physician's opinion statements 
have little probative value.  Furthermore, the June 2004 VA 
examiner could not offer an opinion as to the cause or date 
of contraction of hepatitis without resorting to speculation.  

In February 2008, the veteran underwent another VA 
examination for compensation and pension purposes.  The 
claims file was not available for review by the examiner.  
However, the examiner ultimately opines that a Seabee tattoo 
on the left arm alleged to have been obtained at some point 
in 1972 was the most probable risk factor, particularly 
because no post-service risk factors could be elicited.  VA 
examination, February 2008.  The examiner did not discuss, 
and indeed may have been unaware of, the veteran's admitted 
post-service high risk sexual activities.  See, e.g., 
Statement in support of claim, March 2004.  The examiner also 
did not address the fact that the veteran's wife, whom he 
married several years after discharge from military service, 
had previously been treated with Interferon therapy, a common 
treatment for hepatitis C, prior to the veteran's positive 
lab results.  See Private treatment note, January 2004.  As 
the claims file was not reviewed by this examiner, and it 
appears that his medical opinion was not based on a complete 
picture of the veteran's medical history, the Board finds 
that it would be inappropriate to rely on this opinion to 
establish the likelihood of in-service occurrence of 
hepatitis.  

The Board also notes that the veteran had no fewer than four 
positive drug screens for morphine present in his urine 
during military service in 1973.  See Service treatment 
records.  A disability incurred during active military 
service will be deemed to have been incurred in the line of 
duty, unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 
3.1(m) (2007).  

Specifically, "willful misconduct" is an act involving 
conscious wrongdoing or known prohibited action.  Willful 
misconduct involves deliberate or intentional wrongdoing with 
knowledge of, or wanton and reckless disregard of, its 
probable consequences.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease, or 
death.  38 C.F.R. § 3.1(n) (2007).

Here, the veteran contends that the positive drug screens 
were the result of smoking marijuana laced with opium.  See 
Notice of disagreement, September 2004; Service treatment 
records, August 1973.  In contrast, intravenous drug use and 
internasal cocaine use are known risk factors for hepatitis 
C.  Although the veteran denies this type of drug use, he 
also repeatedly denied any illegal drug use when confronted 
with positive drug screens in service.  See Report of drug 
test results, June -July 1973.  As such, the veracity of the 
veteran's later statements about the nature of his in-service 
drug use are questionable at best.  

Finally, the appellant argues that his hepatitis C infection 
could alternatively be the result of air gun inoculations, 
dental surgery, ear piercing, shared shaving razors, or one 
instance of blood donation during service.  See Statements in 
support of claim, March and May 2004; see also VA examination 
June 2004.  The Board has considered these assertions, but 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence does not reflect that 
the veteran possesses medical knowledge which would render 
his opinion as to etiology competent.

In conclusion, there is no evidence that a positive 
laboratory result for hepatitis C antibodies constitutes a 
chronic acquired disease or disability for this veteran.  
Instead, he is entirely asymptomatic and is found to never 
have exhibited any signs or symptoms of clinical hepatitis.  
Furthermore, the competent medical evidence of record 
indicates that a grant of service connection for this 
condition would be based on speculation alone, as there is no 
evidence that affirmatively links infection to incurrence 
during military service.   


Having carefully considered the claim in light of the entire 
record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim.  Service 
connection is not warranted in this case.  


ORDER

Service connection for hepatitis C is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


